
	
		I
		112th CONGRESS
		2d Session
		H. R. 5962
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mrs. Capps (for
			 herself, Mr. Hanna,
			 Mr. Farr, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Organic Foods Production Act of 1990 to
		  require recordkeeping and authorize investigations and enforcement actions for
		  violations of such Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Organic Standards Protection
			 Act.
		2.Recordkeeping,
			 investigations, and enforcementThe Organic Foods Production Act of 1990 is
			 amended by inserting after section 2120 (7 U.S.C. 6519) the following:
			
				2120A.Recordkeeping,
				investigations, and enforcement
					(a)Recordkeeping
						(1)In
				generalExcept as otherwise provided in this title, all persons,
				including producers, handlers, and certifying agents, required to report
				information to the Secretary under this title shall maintain, and make
				available to the Secretary on the request of the Secretary, all contracts,
				agreements, receipts, and other records associated with the organic
				certification program established by the Secretary under this title.
						(2)Duration of
				recordkeeping requirementA record covered by paragraph (1) shall
				be maintained—
							(A)by a person
				covered by this title, except for a certifying agent, for a period of 5 years
				beginning on the date of the creation of the record; and
							(B)by a certifying
				agent, for a period of 10 years beginning on the date of the creation of the
				record.
							(b)Confidentiality
						(1)In
				generalSubject to paragraph (2), and except as otherwise
				directed by the Secretary or the Attorney General for enforcement purposes, no
				officer, employee, or agent of the United States shall make available to the
				public information, statistics, or documents obtained from or made available by
				any person under this title, other than in a manner that ensures that
				confidentiality is preserved regarding the identity of persons, including
				parties to a contract, and proprietary business information.
						(2)Alleged
				violators and nature of actionsThe Secretary may release the
				name of the alleged violator and the nature of the actions triggering an order
				or revocation under subsection (e).
						(c)Investigation
						(1)In
				generalThe Secretary may take such investigative actions as the
				Secretary considers to be necessary to carry out this title—
							(A)to verify the
				accuracy of any information reported or made available under this title;
				and
							(B)to determine, with
				regard to actions, practices, or information required under this title, whether
				a person covered by this title has committed, or will commit, a violation of
				any provision of this title.
							(2)Investigative
				powersThe Secretary may administer oaths and affirmations,
				subpoena witnesses, compel attendance of witnesses, take evidence, and require
				the production of any books, papers, and documents that are relevant to the
				investigation.
						(d)Unlawful
				ActIt shall be unlawful and a violation of this title for any
				person covered by this title—
						(1)to fail or refuse
				to provide, or delay the timely provision of, accurate information required by
				the Secretary under this section;
						(2)to violate—
							(A)an order of the
				Secretary;
							(B)a revocation of
				the organic certification of a producer or handler; or
							(C)a revocation of
				the accreditation of a certifying agent; or
							(3)to sell, or
				attempt to sell, a product that is represented as being organically produced in
				accordance with this title if in fact the product has not been produced or
				handled in accordance with this title.
						(e)Enforcement
						(1)OrderThe
				Secretary may issue an order to stop the sale of an agricultural product that
				is labeled or otherwise represented as being organically produced—
							(A)only upon the reasonable belief by the
				Secretary, supported by substantial evidence, that such agricultural product
				does not meet the national and State standards for organic production and
				handling provided in sections 2105 through 2114 and section 2118, until the
				product can be verified—
								(i)as
				meeting the national and State standards for organic production and handling as
				provided in sections 2105 through 2114;
								(ii)as having been
				produced or handled without the use of a prohibited substance listed under
				section 2118; and
								(iii)as being
				produced and handled by a certified organic operation; and
								(B)if a person has
				committed an unlawful act with respect to the product under subsection
				(d).
							(2)Revocation of
				certification or accreditationAfter notice and opportunity for
				an administrative appeal under section 2121, if the Secretary determines a
				producer, a handler, or a certifying agent committed a violation of this title
				that is an unlawful act under subsection (d), the Secretary may revoke the
				organic certification of such producer or such handler, or the accreditation of
				such certifying agent.
						(3)Violation of
				order or revocationA person who violates an order to stop the
				sale of a product as an organically produced product under paragraph (1), or a
				revocation of certification or accreditation under paragraph (2), shall be
				subject to 1 or more of the penalties provided in subsections (a) and (b) of
				section 2120.
						(f)Appeal
						(1)In
				generalAn order under subsection (e)(1), or a revocation of
				certification or accreditation under subsection (e)(2)(B), shall be final and
				conclusive unless the affected person files an appeal of the order—
							(A)first, to the
				administrative appeals process established under section 2121(a); and
							(B)after a final
				decision of the Secretary under the process referred to in subparagraph (A), if
				the affected person so elects, to a United States district court as provided in
				section 2121(b) not later than 30 days after the date of the final
				decision.
							(2)StandardAn
				order under subsection (e)(1), or a revocation of certification or
				accreditation under subsection (e)(2)(B), shall be set aside only if the order,
				or the revocation of certification or accreditation, is not supported by
				substantial evidence.
						(g)Noncompliance
						(1)In
				generalIf a person covered by this title fails to obey an order,
				or a revocation of certification or accreditation, described in subsection
				(f)(2) after the order or revocation has become final and conclusive or after
				the appropriate United States district court has entered a final judgment in
				favor of the Secretary, the United States may apply to the appropriate United
				States district court for enforcement of the order, or the revocation of
				certification or accreditation.
						(2)EnforcementIf
				the court determines that the order or revocation was lawfully made and duly
				served and that the person violated the order or revocation, the court shall
				enforce the order or revocation.
						(3)Civil
				penaltyIf the court finds that the person violated the order or
				revocation, the person shall be subject to a civil penalty of not more than
				$10,000 for each
				offense.
						.
		
